DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Based on the arguments, the restriction requirement is withdrawn.   Claims 1-7, 11-14, 16-18, 21-22, 31, and 34-36 are pending and under examination.
Priority
This application is a divisional of 13/836256, filed 03/15/2013, which claims the benefit of 61/683654, filed 08/15/2012.   
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Claim Objections
Claims 1 and 31 are objected to because of the following informalities:  Please write out the full name of PAI-2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 11-14, 16-18, 21-22, 31, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
With respect to claims 1 and 31, the claims alternatively use biomarker and biochemical marker. Please be consistent about which is used.
With respect to claim 35, it appears that applicant means multiple of the median.  This occurs throughout the specification and is a known statistical test. The claim will be interpreted as meaning multiple of the median. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-14, 16-18, 21-22, 31, and 34-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural principle without significantly more. The claim(s) recite(s) method for predicting risk of gestational diabetes mellitus (GDM) in a pregnant individual, the method comprising: measuring one or more biochemical markers in a blood sample obtained from the pregnant individual to determine one or more biomarker levels, wherein the one or more measured biochemical markers comprises PAI-2; identifying, by a processor of a computing device, for each of the one or more measured biochemical markers, a difference between the measured biomarker level and a corresponding predetermined control level; and responsive to the identifying, determining, by the processor, a prediction corresponding to a relative risk of the pregnant individual having or developing GDM. The judicial exception is the link between the level of PAI-2 and GDM or a method for predicting risk of gestational diabetes mellitus (GDM) in a pregnant individual, the method comprising: 
According to the Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of natural or natural phenomenon and abstract idea.  Specifically, the claim is directed to the relationship between the levels of PAI-2 and GDM (which is a natural correlation/ law of nature).  In addition, the claim is directed to an abstract idea, because the identifying step is a mathematical formula (difference). 
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical exception: The claim does not integrate the abstract idea to a 
Step 2B: If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measuring step is mere data gathering. See MPEP 2106.04 stating that diagnosing an abnormal condition by performing clinical tests and analyzing the results is not eligible and is mere data gathering (which corresponds to the responsive step).  See In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).  Moreover, the MPEP says determining the level of a biomarker is mere data gathering. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are routine and conventional.  An unconditional treatment step at the end of the claim may make the claim patent eligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 11-14, 16-18, 21-22, 31, and 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahola et al. (US20110294227A1) in view of Kassis et al., (US20120053073), and Bryson et al., Association between Gestational Diabetes and Pregnancy-induced Hypertension, Am J Epidemiol 2003;158:1148–1153 (IDS entered).
With respect to claims 1 and 31, Ahola, throughout the reference and especially at claims 1 and 7, teaches a method of predicting risk for preeclampsia in a pregnant individual, measuring (determining the level) of one or more biochemical markers (PAI-2), identifying a difference (comparing and wherein step, which identifies a difference) between the measured biomarker 
Ahola does not teach gestational diabetes and does not teach a predetermined control.
Kassis at [0015] teaches the risk of developing a disease.   Kassis at [0089] teaches that the disease can be gestational diabetes.   Kassis at [0176]-[0177] teaches that the biomarker is PAI-2 (SerpinB2, which is another name for PAI-2).  Kassis at [0124] teaches determining protein levels and differences in the levels.
Bryson, throughout the reference and especially at abstract, 1150 and 1151, teaches that preeclampsia is linked to risk of gestational diabetes.
Moreover, Thadhani at [0011] teaches using a predetermined control value. Moreover, Thadhani at claim 5 teaches that the patient may be at risk for gestational diabetes.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a predetermined control value, as taught by Thadhani, where the disease is gestational diabetes, as taught by Kassis and Byson, in the method of Ahola.
One of ordinary skill in the art would have been motivated to have used a predetermined control value, as taught by Thadhani, where the disease is gestational diabetes, as taught by 
One of ordinary skill in the art would have a reasonable expectation of success, because Kassis teaches that this biomarker is linked to gestational diabetes and Bryson teaches that preeclampsia is linked to risk of gestational diabetes. Moreover, it is routine to use predetermined controls.
With respect to claim 2, Thadhani and Ahola do not teach that that the patient has been diagnosed with diabetes.
 With respect to claim 3, Ahola at [0055] teaches a statistical significant difference, which is a threshold value.
With respect to claims 4-5, Ahola at [0053] teaches comparing to a matched control, which means the prediction, which is based on difference from a control, is based in part on these factors.  Moreover, Ahola at [0055] teaches that the factor can be gestational age. 
With respect to claim 6, Ahola at [0055] teaches a statistical significant difference, which is a threshold value.  Moreover, as explained above in claim 1, the references teaches identifying by the processor of the computing device, whether the measured value differs from the predetermined control.
With respect to claim 7, Ahola at [0075] teaches identifying by the processor of the computing device (computer program which is naturally run by a processor on a computer) 
With respect to claims 11 and 13, Ahola at [0075] teaches calculating a risk assessment score (quantitative estimate of disease risk based on the comparison, which is a numeric risk).
With respect to claim 12, Ahola at [0087] teaches that the risk assessment score is proportional (likelihood ratio).
With respect to claim 14, Ahola at [0055] teaches a statistical significant difference, which indicates risk of the disease.
With respect to claims 16-17, Ahola at [0010] teaches that the sample is obtained in the first trimester (the first trimester is 13 weeks, which is included in 97 days from conception). Ahola at [0043] teaches that the sample is a blood sample.
With respect to claim 18, Ahola at [0043] teaches a plasma sample.
With respect to claims 21-22, Ahola at [0052] teaches quantifying the level of biomarkers (which is quantifying and determining a concentration).
With respect to claims 34-36, Ahola at [0053] teaches comparing to a matched control, by converting to a multiple of the expected normal median (which means that the score is normalized based on the control level and that the prediction is based on maternal factors).  r, Ahola at [0055] teaches that the factor can be ethnicity (which is a demographic value) and weight (which is a biophysical attribute). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-7, 11-14, 16-18, 21-22, 31, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10119978. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a species of the patent and contains a subset of all the limitations of the patent. Since all the limitations of the instant application are contained by the patent, the claims are not patentably distinct.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641